Exhibit 10.1

[COMPANY LETTERHEAD]

September 5, 2017

[NAME]

[ADDRESS]

[ADDRESS]

 

  Re: Success Bonus

Dear [            ];

As you know, today the Board of Directors (the “Board”) of [            ] (the
“Company”) approved a [definitive merger agreement (the “Merger Agreement”)
under which the Company will be acquired by [            ] (the “Parent”)] (the
“Proposed Transaction”). In recognition of your efforts in helping the Company
achieve this milestone, and to encourage you to work diligently to achieve a
timely closing of the Proposed Transaction, the Board also approved a success
bonus for you equal to $[            ] (the “Success Bonus”). The Success Bonus
will be payable to you on the date the Proposed Transaction closes (the “Closing
Date”) or the first payroll date following the Closing Date, provided that you
remain continuously employed by the Company through the Closing Date. If the
Proposed Transaction has not closed by 210 days following the date of the
signing of the Merger Agreement, or if the Merger Agreement is terminated, then
you will not be entitled to receive the Success Bonus. If the Merger Agreement
is materially amended prior to the Closing Date, the Board retains the
discretion to terminate or modify this letter agreement and the terms of the
Success Bonus.

Your Success Bonus will be subject to customary deductions and withholdings.
Nothing contained in this letter modifies the “at-will” status of your
employment or guarantees you any right to remain employed by the Company. This
letter agreement shall be binding upon and inure to the benefit of any successor
of the Company. No provision of this letter agreement may be amended, modified
or waived unless such amendment, modification or waiver is agreed to in writing
and signed by you and the Company. This letter agreement may be executed in two
counterparts each of which shall be deemed an original and both of which
together shall constitute one and the same instrument.

Please contact Doug King if you have any questions regarding the foregoing.

Sincerely,

Accepted this     day of September, 2017.

 

 